UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period:	February 28, 2015 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/28/15 (Unaudited) COMMON STOCKS (93.9%) (a) Shares Value Aerospace and defense (6.3%) General Dynamics Corp. 361,200 $50,127,336 Honeywell International, Inc. 626,100 64,350,558 L-3 Communications Holdings, Inc. 532,740 68,952,538 Northrop Grumman Corp. 908,590 150,562,449 United Technologies Corp. 516,300 62,942,133 Airlines (1.0%) American Airlines Group, Inc. 1,344,300 64,391,970 Auto components (2.5%) Dana Holding Corp. 1,303,700 28,485,845 Delphi Automotive PLC (United Kingdom) 781,200 61,589,808 TRW Automotive Holdings Corp. (NON) 613,244 63,924,555 Automobiles (0.8%) General Motors Co. 1,371,100 51,155,741 Banks (7.5%) Bank of America Corp. 3,079,300 48,683,733 Citigroup, Inc. 2,372,423 124,362,414 JPMorgan Chase & Co. 1,421,000 87,078,880 KeyCorp 3,351,900 46,691,967 Regions Financial Corp. 4,319,300 41,508,473 Wells Fargo & Co. 2,193,640 120,189,536 Beverages (2.3%) Coca-Cola Enterprises, Inc. 1,014,200 46,856,040 Dr. Pepper Snapple Group, Inc. 692,300 54,546,317 PepsiCo, Inc. 399,300 39,522,714 Capital markets (3.4%) Charles Schwab Corp. (The) 1,851,300 54,317,142 Goldman Sachs Group, Inc. (The) 213,600 40,539,144 Invesco, Ltd. 737,500 29,699,125 State Street Corp. 1,137,780 84,707,721 Chemicals (1.7%) Air Products & Chemicals, Inc. (S) 385,400 60,176,356 Dow Chemical Co. (The) 882,600 43,459,224 Commercial services and supplies (0.8%) Tyco International PLC 1,129,130 47,671,869 Communications equipment (1.5%) Cisco Systems, Inc. 1,716,850 50,664,244 QUALCOMM, Inc. 581,500 42,164,565 Consumer finance (0.5%) Discover Financial Services 539,700 32,910,906 Containers and packaging (1.8%) MeadWestvaco Corp. 787,200 41,768,832 Packaging Corp. of America 553,800 45,887,868 Sealed Air Corp. 549,800 25,912,074 Diversified financial services (1.1%) CME Group, Inc. 708,300 67,947,219 Diversified telecommunication services (2.7%) AT&T, Inc. 1,557,800 53,837,568 CenturyLink, Inc. 721,100 27,300,846 Verizon Communications, Inc. 1,742,770 86,179,977 Electric utilities (3.3%) American Electric Power Co., Inc. 552,700 31,824,466 Edison International 645,500 41,473,375 Exelon Corp. 1,690,800 57,351,936 NextEra Energy, Inc. 338,900 35,062,594 PPL Corp. 1,094,436 37,320,268 Energy equipment and services (0.4%) National Oilwell Varco, Inc. (S) 466,700 25,365,145 Food and staples retail (1.5%) CVS Health Corp. 881,600 91,571,792 Food products (1.2%) Kellogg Co. 468,200 30,189,536 Kraft Foods Group, Inc. 651,800 41,754,308 Health-care equipment and supplies (2.6%) Baxter International, Inc. 609,100 42,119,265 Boston Scientific Corp. (NON) 3,221,400 54,441,660 Medtronic PLC 273,153 21,193,941 Zimmer Holdings, Inc. 339,100 40,824,249 Health-care providers and services (3.2%) Cigna Corp. 1,275,600 155,151,228 UnitedHealth Group, Inc. 394,400 44,815,672 Hotels, restaurants, and leisure (0.6%) Hilton Worldwide Holdings, Inc. (NON) 1,218,600 34,449,822 Household durables (0.4%) PulteGroup, Inc. 1,167,100 26,329,776 Household products (0.5%) Energizer Holdings, Inc. 243,600 32,600,988 Independent power and renewable electricity producers (0.7%) Calpine Corp. (NON) 1,199,065 25,420,178 NRG Energy, Inc. 818,800 19,634,824 Industrial conglomerates (0.6%) General Electric Co. 1,544,000 40,128,560 Insurance (4.6%) American International Group, Inc. 1,265,353 70,011,981 Assured Guaranty, Ltd. 1,680,500 44,566,860 Genworth Financial, Inc. Class A (NON) 3,838,500 29,748,375 Hartford Financial Services Group, Inc. (The) 1,026,200 42,033,152 MetLife, Inc. 1,174,170 59,683,061 PartnerRe, Ltd. 195,950 22,436,275 Willis Group Holdings PLC 395,000 18,849,400 Internet software and services (1.0%) Google, Inc. Class C (NON) 115,200 64,327,680 IT Services (1.3%) Computer Sciences Corp. 673,900 47,792,988 Fidelity National Information Services, Inc. 483,700 32,693,283 Life sciences tools and services (0.7%) Agilent Technologies, Inc. 1,045,300 44,122,113 Machinery (0.5%) Oshkosh Corp. 661,500 32,274,585 Media (4.5%) CBS Corp. Class B (non-voting shares) 677,800 40,057,980 Comcast Corp. Special Class A 2,123,150 125,149,077 Liberty Global PLC Ser. C (United Kingdom) 829,800 43,290,666 Time Warner, Inc. 863,890 70,718,035 Multi-utilities (0.2%) Ameren Corp. 248,000 10,517,680 Multiline retail (0.6%) Macy's, Inc. 564,500 35,969,940 Oil, gas, and consumable fuels (7.5%) California Resources Corp. (NON) 36,640 262,342 EOG Resources, Inc. 412,500 37,009,500 Exxon Mobil Corp. 1,560,000 138,122,400 Marathon Oil Corp. 4,162,200 115,958,892 QEP Resources, Inc. 1,056,200 22,687,176 Royal Dutch Shell PLC ADR (United Kingdom) 1,477,210 96,565,218 Total SA (France) 164,744 8,892,450 Valero Energy Corp. 779,300 48,075,017 Personal products (1.2%) Coty, Inc. Class A (NON) 3,223,900 72,860,140 Pharmaceuticals (7.2%) AstraZeneca PLC ADR (United Kingdom) 1,086,000 74,825,400 Eli Lilly & Co. 1,947,300 136,642,041 Johnson & Johnson 1,164,870 119,410,824 Merck & Co., Inc. 1,081,800 63,328,572 Pfizer, Inc. 1,493,986 51,273,600 Real estate investment trusts (REITs) (3.0%) American Tower Corp. (R) 276,200 27,382,468 Boston Properties, Inc. (R) 379,600 52,160,836 Equity Lifestyle Properties, Inc. (R) 615,700 33,167,759 Gaming and Leisure Properties, Inc. (R) 750,600 25,407,810 Hatteras Financial Corp. (R) 464,400 8,521,740 MFA Financial, Inc. (R) 4,883,805 38,875,088 Road and rail (0.9%) Union Pacific Corp. 474,000 57,003,240 Semiconductors and semiconductor equipment (2.6%) Intel Corp. 1,092,200 36,315,650 Maxim Integrated Products, Inc. 851,000 29,270,145 NXP Semiconductor NV (NON) 592,200 50,274,819 Texas Instruments, Inc. 784,400 46,122,720 Software (0.3%) Symantec Corp. 814,700 20,497,852 Specialty retail (1.5%) Gap, Inc. (The) 728,500 30,305,600 Michaels Cos., Inc. (The) (NON) 270,310 7,622,742 Office Depot, Inc. (NON) 5,942,400 55,680,288 Technology hardware, storage, and peripherals (3.5%) Apple, Inc. 706,300 90,731,298 EMC Corp. 1,991,200 57,625,328 SanDisk Corp. 343,810 27,480,733 Seagate Technology PLC 640,400 39,141,248 Thrifts and mortgage finance (0.7%) Radian Group, Inc. (S) 2,701,685 42,713,640 Tobacco (2.5%) Altria Group, Inc. 707,000 39,797,030 Lorillard, Inc. 563,200 38,534,144 Philip Morris International, Inc. 896,250 74,352,900 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 1,284,710 44,399,574 Total common stocks (cost $4,334,496,272) CONVERTIBLE PREFERRED STOCKS (1.3%) (a) Shares Value Actavis PLC Ser. A, 5.50% cv. pfd. (NON) 13,426 $13,775,076 Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 812,125 39,388,063 American Tower Corp. $5.50 cv. pfd. (R) (NON) 125,877 12,745,046 ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 183,261 3,195,614 McDermott International, Inc. $1.563 cv. pfd. 407,149 4,409,424 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 02/06/15, cost $9,110,862) (Private) (F) (RES) (NON) 3,199,825 8,199,776 Total convertible preferred stocks (cost $90,491,062) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $18,271,000 $20,246,552 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 15,878,216 Total convertible bonds and notes (cost $27,234,882) SHORT-TERM INVESTMENTS (4.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 19,032,650 $19,032,650 Putnam Short Term Investment Fund 0.10% (AFF) 268,205,869 268,205,869 Total short-term investments (cost $287,238,519) TOTAL INVESTMENTS Total investments (cost $4,739,460,735) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2014 through February 28, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $6,212,755,922. (b) The aggregate identified cost on a tax basis is $4,740,033,776, resulting in gross unrealized appreciation and depreciation of $1,598,878,756 and $100,203,621, respectively, or net unrealized appreciation of $1,498,675,135. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $8,199,776, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $264,496,948 $223,872,948 $220,164,027 $67,819 $268,205,869 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $19,032,650, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $18,459,063. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $12,587,700 to cover the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $674,729,875 $— $— Consumer staples 562,585,909 — — Energy 492,938,140 — — Financials 1,294,194,705 — — Health care 848,148,565 — — Industrials 638,405,238 — — Information technology 635,102,553 — — Materials 217,204,354 — — Telecommunication services 211,717,965 — — Utilities 258,605,321 — — Total common stocks — — Convertible bonds and notes — 36,124,768 — Convertible preferred stocks 13,775,076 59,738,147 8,199,776 Short-term investments 268,205,869 19,032,650 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2015
